Citation Nr: 0517524	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a cold 
weather injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949, and from October 1950 to October 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In March 2005, a Travel Board hearing was 
held before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c).

By rating decision dated in September 1997, of which the 
veteran was notified in that month, service connection for 
frostbite of the hands was denied.  The veteran did not 
perfect an appeal as to that decision.  Typically, when, as 
in the instant case, there is a previous final denial of a 
claim for service connection, such a claim will not be 
reopened and considered unless new and material evidence has 
been received.  38 U.S.C.A. § 5108.  However, given the 
impact of a liberalizing change in the law; namely, the 
Veterans Claims Assistance Act of 2000(VCAA), the Board finds 
it more appropriate to address this matter in the same manner 
as the RO, and the issue on appeal is thus as listed on the 
first page of the present decision.  See Spencer v. Brown, 4 
Vet. App. 283 (1994); Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  


FINDINGS OF FACT

There is no in-service evidence of symptomatology or 
pathology resulting from exposure to the cold, and no 
competent evidence of record linking a current disability to 
in-service exposure to the cold. 



CONCLUSION OF LAW

The veteran does not have a current disability due to 
exposure to the cold that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).


Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a November 2002 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed November 2003 statement 
of the case (SOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the November 2003 SOC issued by the 
RO clarified what evidence would be required to establish 
service connection for residuals of a cold injury.  Further, 
the claims file reflects that the November 2003 SOC contained 
the new reasonable doubt and duty-to-assist regulations 
codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents need to be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield v. Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the record 
reveals voluminous VA outpatient treatment records dated 
through November 2003, and at the March 2005 hearing, the 
veteran reported that all of his treatment for his hands and 
feet had been at VA medical facilities.  It was also 
indicated at the hearing that all of the records of this 
treatment had been obtained.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  


Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant evidence will 
be summarized.  The service medical records, to include the 
October 1951 separation examination, do not reflect any 
evidence of symptomatology or pathology related to exposure 
to the cold.  The post-service evidence reflects VA 
outpatient treatment beginning in 1988 for several 
disabilities, to include treatment for eczema, onychomycosis, 
and other skin disabilities.  The veteran has also been 
treated for arthritis in the hands.  None of this evidence, 
however, contains any competent evidence linking a current 
disability to exposure to the cold during service. 

The Board acknowledges the veteran's service in two different 
periods of active duty, including his deployment to Korea.  
His honorable discharge shows that he was awarded the Korean 
Service Medal with three Bronze Service Stars.  He testified, 
at his hearing before the undersigned, as to the harsh 
weather conditions in which his unit operated during the 
winter of 1950-1951, and stated that his outfit maneuvered as 
far north as the Yalu River before withdrawing southward 
below Seoul, being exposed to extreme cold conditions.  He 
said his hands and feet started stinging in service after 
they thawed out.  In recent years, he said he had begun to 
experience his current problems within about the last ten 
years.

Clearly, the veteran's principal contention is that his hands 
and feet were exposed to long periods of cold weather during 
service, and that he still has sharp pains in his feet when 
the weather becomes cold.  He also relates other current 
symptomatology to in-service cold exposure.  As a result, he 
contends that service connection for residuals of a cold 
injury is warranted.  We have no doubt as to the extremely 
difficult weather conditions in which the veteran served in 
the Korean conflict.  However, the post-service evidence 
contains no competent evidence linking a current disability 
to exposure to the cold during service.  Moreover, an April 
1997 VA examination conducted for the purpose of determining 
whether the veteran had any residuals of exposure to the cold 
during service found no loss of sensation; warm, pink skin; a 
normal capillary return to the fingers, and no objective 
findings indicative of frostbite.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board has carefully considered the testimony 
submitted by and on behalf of the veteran at his March 2005 
hearing, and other written contentions, asserting that he has 
a current disability due to in-service cold exposure.  
However, as these assertions have not been shown to have been 
made by an individual that has any medical expertise, they 
cannot be deemed as competent evidence concerning medical 
causation.  See Routen, Espiritu, supra

In summary, the Board finds the probative weight of the 
negative evidence of record, to include the negative service 
medical records and the lack of any competent medical 
evidence demonstrating that the veteran has a current 
disability that is the result of exposure to the cold during 
service, to exceed the probative weight of the positive 
evidence, which is essentially limited to unsupported and 
speculative assertions submitted by and on behalf of the 
veteran.  As a result, the claim for service connection for 
residuals of a cold injury must be denied.  Gilbert, 1 Vet. 
App. at 49.  


ORDER

Entitlement to service connection for residuals of a cold 
weather injury is denied.   




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


